UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7873


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIAN GRANT CHILDS, a/k/a Poncho,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00249-RLW-1)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Grant Childs, Appellant Pro Se.  Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julian Grant Childs appeals the district court’s order

denying his pro se motion to compel the Government to file a

motion    for     sentence      reduction          pursuant   to    Fed.    R.    Crim.   P.

35(b).      We    have    reviewed    the          record   and    find    no    reversible

error.     Accordingly, we affirm the district court’s order.                             See

United    States     v.    Childs,       No.       3:05-cr-00249-RLW-1           (E.D.    Va.

Sept. 8,    2009).        We    dispense       with    oral     argument        because   the

facts    and     legal    contentions      are       adequately      presented      in    the

materials       before    the    court    and        argument      would   not     aid    the

decisional process.

                                                                                   AFFIRMED




                                               2